Fourth Court of Appeals
                                            San Antonio, Texas
                                                   November 1, 2017

                                               No. 04-17-00341-CR

                                             Daniel Jeremy TORRES,
                                                     Appellant

                                                          v.

                                               The STATE of Texas,
                                                     Appellee

                         From the 226th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2016CR4390A
                             The Honorable Laura Lee Parker, Judge Presiding

                                                      ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to December 6, 2017.

                                                                           PER CURIAM

      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE,
                           Clerk of Court




cc:              Matthew Allen                                   Nicholas A. LaHood
                 310 South St. Mary's, Ste. 1920                 District Attorney, Bexar County
                 San Antonio, TX 78205                           300 Dolorosa, Suite 4025
                                                                 San Antonio, TX 78205